Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 06/07/2022.  Claims 1, 4-7 and 9-14 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0338089), herein Choi, in view of Yuan (US 2013/0208953) in view of Deng (US 2019/0204526).
Consider claim 1, Choi clearly teaches a computer device, (Fig. 1) comprising: 

a housing; (Case 10, [0049])

a camera disposed in the housing, the camera to receive visible light and infrared light; (Camera 800 is disposed inside case 10 and receives visible and infrared light, [0049], [0052]-[0054].)

a processor disposed in the housing, the processor to carry out recognition authentication using the infrared light received by the camera; (Image sensor 600 generates an infrared image and iris recognition is performed on the infrared image, [0002], [0007], [0064], [0071], [0072].) and 

a shutter coupled to the housing, the shutter having a filter to block visible light and allow passage of infrared light, the shutter selectively between a filtered position wherein the filter is superimposed over the camera to block visible light and allow infrared light to reach the camera (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057].) for the recognition authentication. (Iris recognition is performed on the infrared image, [0002], [0007], [0071], [0072].)

However, Choi does not explicitly teach the processor to carry out facial recognition authentication using the infrared light received by the camera; and the filter is superimposed over the camera to block visible light and allow infrared light to reach the camera for the facial recognition authentication.

In an analogous art, Yuan, which discloses an imaging system, clearly teaches the processor to carry out facial recognition authentication using the infrared light received by the camera; and the filter is superimposed over the camera to block visible light and allow infrared light to reach the camera for the facial recognition authentication. (Fig. 7: Infrared filter 63 passes only infrared light to form an image for facial identification device 62 to perform human facial recognition, [0042], [0046], [0050].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Choi by the processor to carry out facial recognition authentication using the infrared light received by the camera; and the filter is superimposed over the camera to block visible light and allow infrared light to reach the camera for the facial recognition authentication, as taught by Yuan, to achieve the predictable result of identifying a person.

However, Choi combined with Yuan does not explicitly teach the shutter selectively slidable between: an open position, wherein an open portion of the shutter is superimposed over the camera to allow both visible light and infrared light to be received by the camera; and a closed position, wherein a closed portion of the shutter is superimposed over the camera to block both visible light and infrared light from being received by the camera.

In an analogous art, Deng, which discloses an imaging system, clearly teaches the shutter selectively slidable between: an open position, wherein an open portion of the shutter is superimposed over the camera to allow both visible light and infrared light to be received by the camera; and a closed position, wherein a closed portion of the shutter is superimposed over the camera to block both visible light and infrared light from being received by the camera. (Figs. 3 and 5: Cover 15 can be arranged to rotate or slide between open and closed positions to allow or prevent light to enter the camera, [0028]-[0031].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Choi combined with Yuan by the shutter selectively slidable between: an open position, wherein an open portion of the shutter is superimposed over the camera to allow both visible light and infrared light to be received by the camera; and a closed position, wherein a closed portion of the shutter is superimposed over the camera to block both visible light and infrared light from being received by the camera, as taught by Deng, for the benefit of effectively prevent hackers from remotely controlling the camera to peep privacy ([0018] Deng).
	
Consider claim 4, Choi combined with Yuan and Deng clearly teaches the shutter includes a slider to manually selectively move the shutter (Fig. 3: Convex part 151 for toggling, [0028] Deng.) between the filtered position (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057] Choi.), the open position, and the closed position. (Figs. 3: Cover 15 can be arranged to slide between open and closed positions to allow or prevent light to enter the camera, [0028]-[0031].)

Consider claim 5, Choi combined with Yuan and Deng clearly teaches the slider forms a portion of a bezel of the housing. (Fig. 1, [0025], [0026] Deng)

Consider claim 6, Choi combined with Yuan clearly teaches a solenoid coupled to the shutter, the solenoid to electrically selectively move the shutter ([0057] Choi) between the filtered position, (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057] Choi.) the open position, and the closed position. (Figs. 3: Cover 15 can be arranged to slide between open and closed positions to allow or prevent light to enter the camera, [0028]-[0031].)

Claims 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2005/0041840) in view of Choi et al. (US 2018/0338089) in view of Deng (US 2019/0204526).
Consider claim 7, Lo clearly teaches a computer device comprising: 

a housing; (Figs. 4 and 5: Housing 12, [0028])

a camera disposed in the housing; (Figs. 4 and 5: Image capturing module 36, [0028])

a processor disposed in the housing, the processor to carry out facial recognition authentication; (Fig. 4: Image recognition module 24 for recognizing an image of a user’s face, [0016], [0025]) and 

a shutter slidably coupled to the housing, the shutter selectively slidable (Fig. 5: Sliding set 40, [0017]) to allow the camera to operate in: 

an open mode, wherein the camera is to capture both visible light image data and infrared light image data, the infrared light image data for the facial recognition authentication (Fig. 5: IR cut filter 42 is slid away from the lens 16 to allow visible and infrared light to be captured and the infrared light is used to identify the user’s face, [0017], [0019]-[0025], [0030].) 

However, Lo does not explicitly teach a filtered mode, wherein the camera is to capture only infrared light image data, the infrared light image data for the recognition authentication, and wherein the shutter is to prevent the camera from capturing visible light image data.

In an analogous art, Choi, which discloses an imaging system, clearly teaches a filtered mode, wherein the camera is to capture only infrared light image data, the infrared light image data for the recognition authentication, and wherein the shutter is to prevent the camera from capturing visible light image data. (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057].  Iris recognition is performed on the infrared image, [0002], [0007], [0071], [0072].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lo by the processor to carry out facial recognition authentication; the infrared light image data for the recognition authentication; and the infrared light image data for the facial recognition authentication, as taught by Choi, for the benefit of performing facial recognition without capturing a visible light image to increase privacy.

However, Lo combined with Choi does not explicitly teach closed mode, wherein the shutter is to prevent the camera from capturing visible light image data and infrared light image data.

In an analogous art, Deng, which discloses an imaging system, clearly teaches closed mode, wherein the shutter is to prevent the camera from capturing visible light image data and infrared light image data. (Figs. 3 and 5: Cover 15 can be arranged to slide between open and closed positions to allow or prevent light to enter the camera, [0028]-[0031].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lo combined with Choi by closed mode, wherein the shutter is to prevent the camera from capturing visible light image data and infrared light image data, as taught by Deng, for the benefit of effectively prevent hackers from remotely controlling the camera to peep privacy ([0018] Deng).

Consider claim 9, Lo combined with Choi and Deng clearly teaches the shutter includes a slider to manually selectively move the shutter. (Fig. 3: Convex part 151 for toggling, [0028] Deng.)

Consider claim 10, Lo combined with Choi and Deng clearly teaches the slider forms a portion of a bezel of the housing. (Fig. 1, [0025], [0026] Deng)

Consider claim 11, Lo combined with Choi and Deng clearly teaches a solenoid coupled to the shutter, the solenoid to electrically selectively move the shutter. ([0057] Choi) 

Consider claim 12, Lo clearly teaches a computing device comprising: 

a housing; (Figs. 4 and 5: Housing 12, [0028])

a camera disposed in the housing; (Figs. 4 and 5: Image capturing module 36, [0028])

a shutter including a frame, wherein the shutter is coupled to the housing via the frame; (Fig. 5: Sliding set 40, [0017])

an open portion supported on the frame, the open portion to allow passage of both visible light and infrared light to the camera when the open portion is superimposed over the camera; (Fig. 5: IR cut filter 42 is slid away from the lens 16 to allow visible and infrared light to be captured, [0017], [0019]-[0025], [0030].) and 

wherein the shutter is selectively moveable slidable to an open position, wherein the open portion is superimposed over the camera. (Fig. 5: IR cut filter 42 is slid away from the lens 16 to allow visible and infrared light to be captured, [0017], [0019]-[0025], [0030].) 

However, Lo does not explicitly teach a filter supported on the frame, the filter to block visible light and allow passage of infrared light to the camera when the filter is superimposed over the camera.

In an analogous art, Choi, which discloses an imaging system, clearly teaches a filter supported on the frame, the filter to block visible light and allow passage of infrared light to the camera when the filter is superimposed over the camera; a filtered position, wherein the filter is superimposed over the camera. (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lo by a filter supported on the frame, the filter to block visible light and allow passage of infrared light to the camera when the filter is superimposed over the camera; a filtered position, wherein the filter is superimposed over the camera, as taught by Choi, for the benefit of performing facial recognition without capturing a visible light image to increase privacy. 

However, Lo combined with Choi does not explicitly teach a closed portion supported on the frame, the closed portion to block both visible light and infrared light from reaching the camera when the closed portion is superimposed over the camera; a closed position, wherein the closed portion is superimposed over the camera.

In an analogous art, Deng, which discloses an imaging system, clearly teaches a closed portion supported on the frame, the closed portion to block both visible light and infrared light from reaching the camera when the closed portion is superimposed over the camera; a closed position, wherein the closed portion is superimposed over the camera. (Figs. 3 and 5: Cover 15 can be arranged to slide between open and closed positions to allow or prevent light to enter the camera, [0028]-[0031].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lo combined with Choi by a closed portion supported on the frame, the closed portion to block both visible light and infrared light from reaching the camera when the closed portion is superimposed over the camera; a closed position, wherein the closed portion is superimposed over the camera, as taught by Deng, for the benefit of effectively prevent hackers from remotely controlling the camera to peep privacy ([0018] Deng).

Consider claim 13, Lo combined with Choi and Deng clearly teaches the filter comprises an infrared pass film. ([0053] Choi)

Consider claim 14, Lo combined with Choi and Deng clearly teaches the open portion comprises an aperture in the frame. (Fig. 5: IR cut filter 42 is slid away from the lens 16 to allow visible and infrared light to be captured, [0017], [0019]-[0025], [0030] Lo.)


Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425